Citation Nr: 0821877	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in March 2005.  

In January 2006 the Board remanded the case back to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is diagnosed with PTSD and several other 
psychiatric disorders.  

3.  The veteran is documented to have received inpatient 
treatment for hepatitis infection while in military service.  

4.  Competent opinion by a psychologist states that the 
veteran's PTSD is due to the inpatient medical treatment he 
received during military service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD was due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disorder other than PTSD requires 
medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.   Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

As a threshold matter, the veteran's STR shows no indication 
of a psychiatric disorder before service, during service or 
at the time of discharge.  He had a psychiatric examination 
prior to induction due to a pre-service history of drug use, 
but the examining psychiatrist found no indication of mental 
illness or contraindication for military service on a 
psychiatric basis; the veteran was duly inducted into the 
service in February 1971.  Although the veteran continued to 
have substance abuse problems in service there was no 
indication of a mental disorder in service and the separation 
physical in December 1972 noted no physical or mental 
abnormalities.  

A review of the claims file shows a number of different 
psychiatric diagnoses by VA and non-VA providers, including 
major depressive disorder (MDD) not otherwise specified 
(NOS); anxiety disorder NOS; PTSD; prescription drug abuse; 
history of alcoholism; personality DO; impulse control DO 
NOS; bipolar disorder; and intermittent explosive disorder; .  

In regard to the diagnosed disorders other than PTSD, there 
is no medical opinion of record showing a relationship 
between those disorders and any event or incident of the 
veteran's military service.  The Board accordingly will not 
consider them further, but will focus the discussion on the 
issue of service connection for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

As noted above, a number of VA and non-VA providers have 
diagnosed PTSD.  If a veteran has received a diagnosis of 
PTSD from a competent medical professional, VA must assume 
that the diagnosis was made in accordance with the 
appropriate psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

The adequacy of a stressor, sufficiency of symptomatology, 
and diagnosis are all medical determinations.  Cohen, 10 Vet. 
App at 43-44.  

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.   Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Specifically, the existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 
(1993).  

In this case, a VA psychologist wrote a letter in June 2002 
stating that the major traumatic event in military service 
was contracting hepatitis and being hospitalized in 
quarantine and isolation for six months.  The experience 
itself was stressful; further, the veteran was not informed 
at the time that he had hepatitis and unknowingly infected 
his wife after discharge from service.  The veteran 
subsequently ruminated over these injustices and other 
perceived mistreatment.  

Similarly, a different VA psychologist examined the veteran 
in February 2008 and issued an opinion stating that the 
veteran had a pre-service history of child abuse and drug use 
that made him vulnerable to stress in service including the 
hepatitis hospitalization, although the veteran's 
recollection of that hospitalization was more traumatic than 
the records indicated.  The examiner stated that the veteran 
probably had PTSD based on his "possibly quite flawed" 
understanding of his hospitalization in Germany, which would 
have been amplified by his childhood experiences.  

In summary, February 2008 VA psychologist's report states 
that the veteran's childhood experiences were not so severe 
as to lead to clearly diagnosed PTSD in their own right, but 
the combination of those experiences and those he had in the 
military "pushed him over the edge" into PTSD.  The veteran 
probably would not have developed PTSD based on either his 
childhood experiences or his Army experiences alone.  

The existence of the claimed stressor - hospitalization for 
hepatitis - is documented in STR.  The veteran was 
hospitalized at Landstuhl General Army Hospital (LGAH) in 
Germany from February 15, 1972 to March 30, 1972 for 
diagnosed serum hepatitis.  LGAH notes state that the veteran 
spent the period on bed rest and confinement to the ward, but 
nothing is mentioned of isolation or quarantine, and in fact 
the veteran began receiving diversional activity in 
occupational therapy on March 3.  

The veteran was transferred to the United States for further 
treatment and convalescence because it was felt that he would 
need an extended period of recovery.  Following evacuation 
from LGAH, the veteran was hospitalized at a Naval Hospital 
in Massachusetts from April 3, 1972 to May 9, 1972.  His 
regime was "modified bed rest," and he was discharged to 
duty at Fort Bragg, North Carolina.  While at Fort Bragg he 
had several relapses of hepatitis symptoms prior to discharge 
from service in March 1973.  

As the veteran has a competent diagnosis of PTSD, a verified 
stressful event in service, and competent medical opinion 
stating that the PTSD is due to that stressful event, the 
Board must find that the criteria for service connection for 
PTSD are met.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claim of service connection for 
PTSD must be allowed.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


